--------------------------------------------------------------------------------

Exhibit 10.1
 
SUBSCRIPTION AGREEMENT




Houston American Energy Corp.
801 Travis
Suite 1425
Houston, Texas  77002


Gentlemen:


The undersigned (the "Investor") hereby confirms its agreement with Houston
American Energy Corp., a Delaware corporation (the "Company"), as follows:


1.           This Subscription Agreement, including the Terms and Conditions for
Purchase of Units attached hereto as Annex I (collectively, this "Agreement"),
is made as of the date set forth below between the Company and the Investor.


2.           The Company represents and warrants that it has authorized the sale
and issuance to certain investors of up to an aggregate of six million two
hundred thousand (6,200,000) units (the "Units"), each Unit consisting of one
share of its Common Stock, par value $0.001 per share (the "Common Stock") and
one warrant to purchase one share of Common Stock (each whole warrant, a
“Warrant”), for a purchase price of $2.12 per unit (the "Purchase Price").


3.           The Company represents and warrants that the offering and sale of
the Units (the "Offering") are being made pursuant to (a) an effective
Registration Statement on Form S-3 (Registration No. 333-161319) (the
"Registration Statement") filed by the Company with the Securities and Exchange
Commission (the "Commission"), including the Prospectus contained therein (the
"Base Prospectus"), (b) if applicable, certain "free writing prospectuses" (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the "Act")), that have been or will be filed with the Commission and delivered
to the Investor on or prior to the date hereof (the "Issuer Free Writing
Prospectus"), containing certain supplemental information regarding the Units,
the terms of the Offering and the Company, and (c) a Prospectus Supplement (the
"Prospectus Supplement" and, together with the Base Prospectus, the
"Prospectus") containing certain supplemental information regarding the Units
and terms of the Offering that has been or will be (i) filed with the
Commission, and (ii) delivered to the Investor (or made available to the
Investor by the filing by the Company of an electronic version thereof with the
Commission). The Company further represents and warrants that it shall maintain
the effectiveness of the Registration Statement (or a suitable replacement)
while any of the Warrants are outstanding; provided, however, that the Company
may suspend the use of the Registration Statement for a period of not more than
30 days (a “Blackout Period”) upon the advice of counsel that such Blackout
Period is necessary because of some material non-public information in the
Company’s possession.


4.           The Company and the Investor agree that the Investor will purchase
from the Company and the Company will issue and sell to the Investor the Units
set forth below for the aggregate purchase price set forth below.  The Units
shall be purchased pursuant to the Terms and Conditions for Purchase of Units
attached hereto as Annex I and incorporated herein by this reference as if fully
set forth herein.  The Investor acknowledges that the Offering is not being
underwritten by the placement agents (the "Placement Agents") named in the
Prospectus Supplement and that there is no minimum offering amount.


5.           The manner of settlement of the Units purchased by the Investor
shall be as follows:
 
  A.           Shares of Common Stock (check one)


                             
_____
(1)
Delivery by crediting the account of the Investor’s prime broker (as specified
by such Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby
Investor’s prime broker shall initiate a DWAC transaction on the Closing Date
using its DTC participant identification number, and released by Standard
Registrar and Transfer Company, Inc., the Company’s transfer agent (the
“Transfer Agent”), at the Company’s  direction.  NO LATER THAN ONE (1) BUSINESS
DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 
 
 

--------------------------------------------------------------------------------

 
 
                                                             
(I)
DIRECT THE BROKER DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH
THE UNITS ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT TO
CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE UNITS, AND



                                                             
(II)
REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE
FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING ACCOUNT:



Bank Name: JPMorgan Chase Bank, N.A.
ABA # 111000614
Account Name: Houston American Energy Corp.
Account Number: 801497553


                             
____
(2)
Delivery versus payment ("DVP") through DTC: on the Closing Date, the Company
shall deliver Units registered in the Investor's name and address as set forth
below and released by the Transfer Agent to the Investor through DTC at the
Closing directly to the account(s) at Canaccord Genuity, Inc. ("Canaccord")
identified by the Investor; upon receipt of such Units, Canaccord shall promptly
electronically deliver such Units to the Investor, and simultaneously therewith
payment shall be made by Canaccord by wire transfer to the Company.  NO LATER
THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR
AND THE COMPANY, THE INVESTOR SHALL:



                                                             
(I)
NOTIFY CANACCORD OF THE ACCOUNT OR ACCOUNTS AT CANACCORD TO BE CREDITED WITH THE
UNITS BEING PURCHASED BY SUCH INVESTOR, AND



                                                             
(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT CANACCORD TO BE CREDITED WITH THE UNITS
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR.



IT IS THE INVESTOR'S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE UNITS MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.


  B.           Warrants
 
 
A Warrant in the name of the Investor shall be delivered to the address provided
by the Investor below within two business days after the Closing.



6.           The Investor represents that, except as set forth below, (a) it has
had no material relationship (exclusive of any investments by the Investor in
the Company's securities) within the past three years with the Company or
persons known to it to be affiliates of the Company, (b) it is not a FINRA
member or an Associated Person of a FINRA member (as such term is defined under
the NASD Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction
basis.  Exceptions:


 
2

--------------------------------------------------------------------------------

 
 
The representations above are made to the knowledge of the signatory below.
(If no exceptions, write "none." If left blank, response will be deemed to be
"none.")


7.           The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus which is a part of the Company's
Registration Statement, the documents incorporated by reference therein and any
Issuer Free Writing Prospectus (collectively, the "Disclosure Package"), prior
to or in connection with the receipt of this Agreement.  The Investor
acknowledges that, prior to the delivery of this Agreement by the Investor to
the Company, the Investor will receive certain additional information regarding
the Offering, including pricing information (the "Offering Information"). Such
information may be provided to the Investor by any means permitted under the
Act, including the Prospectus Supplement, a free writing prospectus and oral
communications.


8.           The Investor acknowledges that the Company has made available to
the Investor such materials relating to the business, finances and operations of
the Company's Columbian operators, Hupecol, LLC and S-K Energy Co. LTD, as
requested by the Investor and available to the Company.  The
Investor acknowledges that the Company's Colombian assets consist exclusively of
minority, non-operator project interests in certain Colombian assets owned and
operated by Hupecol, LLC, and a 37.5% non-operated working interest in certain
Colombian assets owned and operated by S-K Energy Co. LTD.  Investor
acknowledges that the Company's passive investments in such Colombian assets
constitute the principal assets and operations of the Company, and as a result,
the Company's financial results are directly affected by the independent
strategies and decisions of Hupecol, LLC and S-K Energy Co. LTD.


9.           No offer by the Investor to buy Units will be accepted and no part
of the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Placement Agents on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer.  An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.




[Remainder of Page Left Blank Intentionally.  Signature Page Follows.]


 
3

--------------------------------------------------------------------------------

 
 
Number of Units: ___________________


Purchase Price Per Unit: $2.12


Aggregate Purchase Price: $ __________




Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.



 
Dated as of May 2, 2012
          _______________________________________     INVESTOR          
By:  ____________________________________
    Printed name:  ____________________________    
Title: ___________________________________    
Address: ________________________________    
_______________________________________    
Email: __________________________________     Phone:
_________________________________  

 
Agreed and Accepted
the 3rd day of May, 2012:



HOUSTON AMERICAN ENERGY CORP.           By: ______________________________      
Name:____________________________
 
    Title: ____________________________        



 
4

--------------------------------------------------------------------------------

 
 
ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF UNITS


1.             Authorization and Sale of the Units.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Units.


2.             Agreement to Sell and Purchase the Units; Placement Agents.


2.1           At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Units are
attached as Annex I (the "Signature Page") for the aggregate purchase price
therefor set forth on the Signature Page.


2.2           The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the "Other Investors") and
expects to complete sales of Units to them.  The Investor and the Other
Investors, if any, are hereinafter sometimes collectively referred to as the
"Investors," and this Agreement and the Subscription Agreements executed by the
Other Investors are hereinafter sometimes collectively referred to as the
"Agreements."


2.3           Investor acknowledges that the Company has agreed to pay Canaccord
Genuity, Inc. and Pareto Securities AS (the "Placement Agents") a fee (the
"Placement Fee") in respect of the sale of Units to the Investor.


2.4           The Company has entered into a Placement Agency Agreement, dated
May 2, 2012 (the "Placement Agreement"), with the Placement Agents that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.  The Company represents and warrants that a true and
correct copy of the Placement Agreement is attached hereto as Exhibit B.  Except
with respect to the material terms and conditions of the transactions
contemplated by this Agreement, the Placement Agreement and any other documents
or agreements contemplated hereby or thereby, the Company confirms that neither
it nor any other person acting on its behalf has provided the Investor or any
Other Investor or its respective agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, non-public
information.   The Company understands and confirms that the Investor will rely
on the foregoing representations in effecting transactions in securities of the
Company.


3.             Closings and Delivery of the Units and Funds.


3.1           Closing.  The completion of the purchase and sale of the Units
(the "Closing") shall occur at a place and time (the "Closing Date") to be
specified by the Company and the Placement Agents, and of which the Investors
will be notified in advance by the Placement Agents, in accordance with Rule
15c6-1 promulgated under the Securities Exchange Act of 1934, as amended (the
"Exchange Act").  In accordance with paragraph 5 of the Subscription Agreement,
(a) the Company shall cause to be delivered to the Investor the number of Units
set forth on the Signature Page registered in the name of the Investor or, if so
indicated on the Investor Questionnaire attached hereto as Exhibit A, in the
name of a nominee designated by the Investor and (b) the aggregate purchase
price for the Units being purchased by the Investor will be delivered by or on
behalf of the Investor to the Company.


3.2           Conditions to the Obligations of the Parties.


(a)           Conditions to the Company's Obligations.  The Company's obligation
to issue and sell the Units to the Investor shall be subject to: (i) the
delivery by the Investor, in accordance with the provisions of this Agreement,
of the purchase price for the Units being purchased hereunder as set forth on
the Signature Page and (ii) the accuracy of the representations and warranties
made by the Investor in this Agreement and the fulfillment of those undertakings
of the Investor in this Agreement to be fulfilled prior to the Closing Date.


 
A-1

--------------------------------------------------------------------------------

 
 
(b)           Conditions to the Investor's Obligations.  The Investor's
obligation to purchase the Units will be subject to (i) the delivery by the
Company of the Units in accordance with the provisions of this Agreement, (ii)
the accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date, including without limitation, those contained in the Placement
Agreement, (iii) the satisfaction of the conditions to the closing set forth in
the Placement Agreement, and to the condition that the Placement Agents, shall
not have: (x) terminated the Placement Agreement pursuant to the terms thereof
or (y) determined that the conditions to the closing in the Placement Agreement
have not been satisfied.  The Investor's obligations are expressly not
conditioned on the purchase by any or all of the Other Investors of the Units
that they have agreed to purchase from the Company.  The Investor understands
and agrees that, in the event that Canaccord Genuity, Inc., as lead placement
agent, in its sole discretion determines that the conditions to closing in the
Placement Agreement have not been satisfied or if the Placement Agreement may be
terminated for any other reason permitted by the Placement Agreement, then
Canaccord Genuity, Inc., as lead placement agent, may, but shall not be
obligated to, terminate such Agreement, which shall have the effect of
terminating this Subscription Agreement pursuant to Section 14 below.


3.3           Delivery of Funds.


(a)           DWAC Delivery.  If the Investor elects to settle the Units
purchased by such Investor through DTC's Deposit/Withdrawal at Custodian
("DWAC") delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Units being purchased by the Investor to the following account designated by the
Company:


Bank Name: JPMorgan Chase Bank, N.A.
ABA # 111000614
Account Name: Houston American Energy Corp.
Account Number: 801497553


Such funds shall be held in escrow by the Company until the Closing upon the
satisfaction of the conditions set forth in Section 3.2(b) hereof.


(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Units purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at Canaccord Genuity to be credited with
the Units being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Units being purchased by the Investor.


3.4           Delivery of Units.


(a)           DWAC Delivery.  If the Investor elects to settle the Units
purchased by such Investor through DTC's DWAC delivery system, no later than one
(1) business day after the execution of this Agreement by the Investor and the
Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Units being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a DWAC
instructing Standard Registrar and Transfer Company, Inc., the Company's
Transfer Agent, to credit such account or accounts with the Units.  Such DWAC
instruction shall indicate the settlement date for the deposit of the Units,
which date shall be provided to the Investor by Canaccord Genuity.  At the
Closing, the Company shall direct the Transfer Agent to credit the Investor's
account or accounts with the Units pursuant to the information contained in the
DWAC.


(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Units purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify Canaccord Genuity of the account or accounts at Canaccord Genuity to be
credited with the Units being purchased by such Investor.  On the Closing Date,
the Company shall deliver the Units to the Investor through DTC directly to the
account(s) at Canaccord Genuity identified by Investor and simultaneously
therewith payment shall be made by Canaccord Genuity by wire transfer to the
Company.


 
A-2

--------------------------------------------------------------------------------

 
 
4.           Representations, Warranties and Covenants of the Investor.


The Investor acknowledges, represents and warrants (as of the date hereof) to,
and agrees with, the Company and the Placement Agents that:


4.1           The Investor (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
units presenting an investment decision like that involved in the purchase of
the Units, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Units set
forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information and the representations, warranties, covenants and
agreements of the Company contained in the Placement Agreement.


4.2           (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agents that would
permit an offering of the Units, or possession or distribution of offering
materials in connection with the issue of the Units in any jurisdiction outside
the United States where action for that purpose is required, (b) if the Investor
is outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Units or has in its possession or distributes any offering material, in
all cases at its own expense and (c) none of the Placement Agents is authorized
to make or has made any representation, disclosure or use of any information in
connection with the issue, placement, purchase and sale of the Units, except as
set forth or incorporated by reference in the Base Prospectus, any Issuer Free
Writing Prospectus or the Prospectus Supplement.


4.3           (a) The Investor is either an individual or an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' and contracting parties' rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation).  The Investor's execution, delivery and
performance of this Agreement and the consummation by it of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of the Investor's certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the
Investor  is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Investor is bound or
affected.


4.4           The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Units constitutes legal, tax or investment
advice.  The Investor has consulted such legal, tax and investment advisors and
made such investigation as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Units.


4.5           Since the time at which a Placement Agent first contacted the
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any transactions involving the
securities of the Company (including, without limitation, any Short Sales
involving the Company's securities).  The Investor covenants that it will (i)
maintain the confidentiality of all information acquired as a result of the
transactions contemplated herein and (ii) not engage in any purchases or sales
of the securities of the Company (including Short Sales), in each case prior to
the time that the transactions contemplated by this Agreement are publicly
disclosed.  The Investor agrees that it will not use any of the Units acquired
pursuant to this Agreement to cover any short position in the Common Stock if
doing so would be in violation of applicable securities laws.  For purposes
hereof, "Short Sales" include, without limitation, all "short sales" as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and all types of direct and indirect stock pledges, forward
sales contracts, options, puts, calls, short sales, swaps, "put equivalent
positions" (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.


 
A-3

--------------------------------------------------------------------------------

 
 
5.           Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein and, with respect to
the Company, in the Placement Agreement, will survive the execution of this
Agreement, the delivery to the Investor of the Units being purchased and the
payment therefor.


6.           Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and (c) will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of receipt
and will be delivered and addressed as follows:
 

 
(a)
if to the Company, to:

 
Houston American Energy Corp.
801 Travis
Suite 1425
Houston, Texas  77002
Attention:  John F. Terwilliger
Facsimile No.:  713-222-6440


(b)               if to the Investor, at its address on the Signature Page
hereto, or at such other address or addresses as may have been furnished to the
Company in writing.


7.           Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the
Investor.  Any modification or amendment to Section 2 (Representations and
Warranties of the Company), Section 5 (Conditions of Placement Agents'
Obligations), Section 6(f) (Representations and Agreements to Survive Delivery),
or Section 10 (Persons Entitled to Benefit of Agreement) of the Placement
Agreement, and any modification or amendment to the Placement Agreement that is
material and adverse to the Investor, shall require the prior written consent of
the Investor.


8.           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.


9.           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.


10.        Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.  Except as set forth below, no proceeding
may be commenced, prosecuted or continued in any court other than the courts of
State of New York located in the City and County of New York or the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the parties hereby
consent to the jurisdiction of such courts and personal service with respect
thereto.  All parties hereby waive all right to trial by jury in any proceeding
(whether based upon contract, tort or otherwise) in any way arising out of or
relating to this Agreement.  All parties agree that a final judgment in any such
proceeding brought in any such court shall be conclusive and binding upon each
party and may be enforced in any other courts in the jurisdiction of which a
party is or may be subject, by suit upon such judgment.


 
A-4

--------------------------------------------------------------------------------

 
 
11.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  Delivery of an executed counterpart by
facsimile or portable document format (.pdf) shall be effective as delivery of a
manually executed counterpart thereof.


12.        Confirmation of Sale.  The Investor acknowledges and agrees that such
Investor's receipt of the Company's signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company's sale of Units to such Investor.


13.        Press Release.  The Company and the Investor agree that, prior to the
opening of the NYSE Amex in New York City on the business day immediately after
the date hereof, the Company shall (i) issue a press release announcing the
Offering and disclosing all material information regarding the Offering and (ii)
file a Current Report on Form 8-K with the Commission disclosing all material
information regarding the Offering and including the Placement Agreement and a
form of this Agreement as exhibits thereto.  From and after the issuance of such
press release and the filing of such Current Report on Form 8-K, the Company
shall have publicly disclosed all material, non-public information delivered to
any of the Investors by the Company or any person acting on its behalf,
including, without limitation, the Placement Agents, in connection with the
transactions contemplated by this Agreement, the Placement Agreement and any
other documents or agreements contemplated hereby or thereby.  The Company shall
not identify the name of any Investor or any affiliate of any investment adviser
of such Investor in any press release or public filing, or otherwise publicly
disclose the name of any Investor or any affiliate of investment adviser of such
Investor, without such Investor's prior written consent, unless required by law
or the rules and regulations of a national securities exchange, provided,
however, that, if permitted by applicable law, regulation, legal or judicial
process, promptly after becoming aware of any request or requirement to so
disclose (a "Disclosure Requirement"), and in any event prior to any such
disclosure, the Company will provide such Investor with notice of such request
or requirement so that such Investor may at its election seek a protective order
or other appropriate remedy and the Company will fully cooperate with such
Investor's efforts to obtain the same; provided, further, however, if, absent
the entry of such a protective order or other remedy, the Company is compelled
by applicable law, rule or regulation or a court order, subpoena, similar
judicial process, regulatory agency or stock exchange rule to disclose such
Investor's name, the Company may disclose only that portion of such information
that the Company is so compelled to disclose and will use its reasonable efforts
to obtain assurance that confidential treatment will be accorded to that portion
of such information that is being disclosed.  As of the date hereof, the Company
is not aware of any Disclosure Requirement.


14.        Termination.  In the event that the Placement Agreement is terminated
by the Placement Agents pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.


15.        Fees and Expenses.  Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.


 
A-5

--------------------------------------------------------------------------------

 


EXHIBIT A


HOUSTON AMERICAN ENERGY CORP.


INVESTOR QUESTIONNAIRE


Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:




1.
The exact name that your Units are to be registered in. You may use a nominee
name if appropriate:
 
 
__________________________________________
2.
The relationship between the Investor and the registered holder listed in
response to item 1 above:
 
 
__________________________________________
3.
The mailing address of the registered holder listed in response to item 1 above:
 
 
__________________________________________
4.
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:
 
 
 
__________________________________________
5.
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Units are maintained):
 
 
 
__________________________________________
6.
DTC Participant Number:
 
__________________________________________
7.
Name of Account at DTC Participant being credited with the Units:
 
 
__________________________________________
8.
Account Number at DTC Participant being credited with the Units:
 
 
__________________________________________
9.
EIN Number:
___________________________________________







If you will become a 5% holder as a result of the transaction, or potentially
become a 5% holder as a result of the transaction (through exercise of warrants
or price resets, for example), then please complete the following additional
questionnaire.


As you are aware, the NYSE Amex routinely performs due diligence on investors
who have entered into transactions with NYSE Amex-listed companies.  In an
effort to expedite this process, please respond as accurately as possible to the
questions listed below.




1.
Specify whether the investor is a domestic or offshore entity.
 
 
__________________________________________
2.
Provide the country of domicile or registry of the investor.
 
 
__________________________________________

 
 
A-6

--------------------------------------------------------------------------------

 
 
3.
Is the investor a private equity fund, investment manager or other?
 
 
__________________________________________
4.
List all officers, directors, controlling shareholders and individuals with
dispositive power and voting control over the additional shares/securities.
 
 
a) ________________________________________
 
b)________________________________________
 
c)________________________________________
 
d)________________________________________
 
e)________________________________________
 
f)________________________________________
 
g)________________________________________
 
h)________________________________________
 
5.
The bank from which the investor has wired or will wire the funds from.
 
 
__________________________________________
6.
Does the investor intend to hold the shares in its own name or street name?
 
__________________________________________
7.
Which brokerage firm will the investor use to hold the shares, if any?
 
 
__________________________________________
8.
Is there any affiliation to any other investors, directly or indirectly?
 
 
__________________________________________
9.
How was the investor contacted for an investment in the Company?
 
___________________________________________

 
 
A-7

--------------------------------------------------------------------------------

 
 
EXHIBIT B


PLACEMENT AGREEMENT

 
 
 
 
 
 A-8

--------------------------------------------------------------------------------